                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      TREVOR J. INGOLD, SB# 193227
                    2   E-Mail: Trevor.Ingold@lewisbrisbois.com
                      PAUL S. KIM, SB# 314811
                    3   E-Mail: Paul.S.Kim@lewisbrisbois.com
                      633 West 5th Street, Suite 4000
                    4 Los Angeles, California 90071
                      Telephone: 213.250.1800
                    5 Facsimile: 213.250.7900
                    6 Attorneys for Defendants YOCO INC. and
                      M.A.X. SPORTS ENTERPRISE INC.
                    7
                    8                              UNITED STATES DISTRICT COURT
                    9                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                   10
                   11 DANURI TEX CO., LTD., a Korea                       CASE NO. 2:19-cv-07430-JFW (PLAx)
                      corporation,
                   12                                                     [Assigned to The Hon. John F. Walter,
                                    Plaintiff,                            Courtroom 7A]
                   13
                             vs.                                          JOINT STIPULATION TO
                   14                                                     TRANSFER VENUE
                      YOCO, INC., a New York corporation;
                   15 M.A.X. SPORTS ENTERPRISE, INC.,                     [Filed concurrently with [Proposed]
                      a New York corporation; and DOES 1                  Order]
                   16 to 10, inclusive,
                   17                      Defendants.                    Action Filed: August 27, 2019
                                                                          Trial Date:   None Set
                   18
                   19            IT IS HEREBY STIPULATED by and between Plaintiff DANURI TEX
                   20 CO., LTD. (“Plaintiff”) and Defendants YOCO INC. and M.A.X. SPORTS
                   21 ENTERPRISE INC. (“Defendants”), by and through their respective counsel of
                   22 record, that this action be transferred from the United States District Court for the
                   23 Central District of California, Western Division to the United States District Court
                   24 for the Southern District of New York.
                   25            Transfer to the Southern District of New York is for the convenience of the
                   26 parties and witnesses, and is in the interests of justice. 28 U.S.C. § 1404(a).
                   27 Defendants are both New York corporations with their headquarters and principal

LEWIS              28 places of business in New York, and a substantial part of the alleged events giving
BRISBOIS
BISGAARD                4828-2044-3304.1
& SMITH LLP                                              JOINT STIPULATION TO TRANSFER VENUE
ATTORNEYS AT LAW
                    1 rise to this action occurred in New York. Defendants also assert that the Central
                    2 District of California lacks personal jurisdiction over them. Accordingly, it would
                    3 be inconvenient and contrary to the interests of justice for this action to proceed in
                    4 the Central District of California. Therefore, Plaintiff and Defendant stipulate to
                    5 and request an Order transferring this action to the United States District Court for
                    6 the Southern District of New York.
                    7            IT IS HEREBY FURTHER STIPULATED that Defendants shall plead,
                    8 answer, move, or otherwise respond to Plaintiff’s complaint within thirty (30) days
                    9 of the proper Notice of Transfer to the United States District Court for the Southern
                   10 District of New York.
                   11            IT IS HEREBY FURTHER STIPULATED that Plaintiff shall pay any and
                   12 all transfer and filing fees in order to transfer this case to the Southern District of
                   13 New York, and each party shall bear their own attorneys’ fees and costs associated
                   14 with the present joint stipulation.
                   15
                   16 DATED: September 27, 2019             ACI LAW GROUP, PC
                   17
                   18                                       By: /s/ John A. Axtell
                                                                JOHN A. AXTELL
                   19
                                                                Attorneys for Plaintiff DANURI TEX CO.,
                   20                                           LTD.
                   21
                        DATED: September 27, 2019           LEWIS BRISBOIS BISGAARD & SMITH              LLP
                   22
                   23
                                                            By:    /s/ Paul S. Kim
                   24
                                                                  TREVOR J. INGOLD
                   25                                             PAUL S. KIM
                   26                                             Attorneys for Defendants YOCO INC. and
                                                                  M.A.X. SPORTS ENTERPRISE INC.
                   27

LEWIS              28
BRISBOIS
BISGAARD                4828-2044-3304.1
                                                                   2
& SMITH LLP                                      JOINT STIPULATION TO TRANSFER VENUE
ATTORNEYS AT LAW
                    1                              ATTORNEY ATTESTATION
                    2            I, Paul S. Kim, attest that the other signatory listed above, and on whose
                    3 behalf this document is submitted, concurs in the filing’s content and has authorized
                    4 the filing. I declare under penalty of perjury under the laws of the United States of
                    5 America and the State of California that the foregoing is true and correct.
                    6
                    7 DATED: September 27, 2019              LEWIS BRISBOIS BISGAARD & SMITH           LLP

                    8
                                                             By: /s/ Paul S. Kim
                    9                                            TREVOR J. INGOLD
                                                                 PAUL S. KIM
                   10
                                                                 Attorneys for Defendants YOCO INC. and
                   11                                            M.A.X. SPORTS ENTERPRISE INC.
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4828-2044-3304.1
                                                                   3
& SMITH LLP                                       JOINT STIPULATION TO TRANSFER VENUE
ATTORNEYS AT LAW
